DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,058,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the patent while reciting the same features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Darst               (US 1,755,054).
As to claim 2, Darst discloses a cleaning element (See the element of Fig. 3) insertable into a vacuum compartment (6), the cleaning element comprising: a brush assembly (10, 19) defining a central axis and including a bearing end portion comprising: a shaft (28) rotatable about the central axis; a flange (37) extending radially outward of the shaft, the shaft extending axially beyond the flange (Fig. 3); and a guard (34) extending radially outward from the shaft; a bearing (23, 24, 26) connected to at least a portion of the shaft to allow the shaft to rotate within the vacuum compartment (page 1, lines 70-83); and a shroud (20) supporting the bearing and located with respect to the flange to form a first labyrinth passage (38) between the flange and the shroud (page 2, lines 18-28) and to form a second labyrinth passage (The triangular opening between 34 and 20. Also, it is known that a narrow tolerance between 34 and 20 would exist giving some dust passage into the space between 34 and the horizontal wall below 34) between the guard and the shroud, the guard located between the flange and the bearing shroud (Fig. 3).
As to claim 3, wherein the first labyrinth passage is formed between an outer diameter of the flange and a first wall (The leftmost horizontal wall of 20) of the bearing shroud (Fig. 3).
As to claim 4, wherein the first wall is parallel to the shaft (Fig. 3).
As to claim 5, the bearing shroud comprising: a second wall (The leftmost vertical wall of 20) that extends perpendicular to the first wall; and a third wall (The horizontal wall radially outward of 34) that extends from the second wall parallel to the first wall (Fig. 3).
As to claim 6, wherein the second labyrinth passage is formed between the guard and the third wall of the bearing shroud (Fig. 3 and see the description in claim 1 above).
As to claim 7, the bearing shroud comprising: a fourth wall (The vertical wall rightward of 24) that extends from the third wall parallel to the second wall (Fig. 3).
As to claim 8, wherein the brush includes a brush cage (19; page 1, lines 51-55), the shaft secured to the brush cage (Shaft 28 is secured to brush cage 19 via flange 37; Fig. 3).
As to claim 9, wherein the flange is integrally formed with or mounted to the brush cage (Flange 37 is mounted to brush cage 19; Fig. 3).
As to claim 10, wherein the bearing is releasably securable to the bearing shroud (Fig. 3).
As to claim 11, Darst discloses a cleaning element (See the element of Fig. 3) insertable into a vacuum compartment (6), the cleaning element comprising: a brush assembly (10, 19) defining a central axis comprising: a shaft (28) rotatable about the central axis; a flange (37) extending radially outward of the shaft, the shaft extending axially beyond the flange (Fig. 3); and a guard (34) extending radially outward from the shaft; a bearing (23, 24, 26) connected to at least a portion of the shaft to allow the shaft to rotate within the vacuum compartment (page 1, lines 70-83); and a shroud (20) supporting the bearing and located with respect to the flange to form a labyrinth passage (38) between the flange and the shroud, the guard located between the shroud and the flange (Fig. 3).
As to claim 12, wherein the labyrinth passage is formed between an outer portion of the flange and a first wall (The leftmost horizontal wall of 20) of the bearing shroud (Fig. 3).
As to claim 13, wherein the first wall is parallel to the shaft (Fig. 3).
As to claim 14, the bearing shroud comprising: a second wall (The leftmost vertical wall of 20) that extends perpendicular to the first wall; and a third wall (The horizontal wall radially outward of 34)  that extends from the second wall parallel to the first wall (Fig. 3).
As to claim 15, the bearing shroud comprising: a fourth wall (The vertical wall rightward of 24)  parallel to the second wall (Fig. 3).
As to claim 16, wherein the flange extends radially outward of the guard (Fig. 3).
As to claim 17, wherein the guard extends radially outward of the bearing (Fig. 3).
As to claim 18, wherein the brush includes a brush cage (19; page 1, lines 51-55) secured to the shaft (Shaft 28 is secured to brush cage 19 via flange 37; Fig. 3).
As to claim 19, wherein the flange is integrally formed with or mounted to the brush cage (Flange 37 is mounted to brush cage 19; Fig. 3).
As to claim 20, wherein the bearing is releasably securable to the bearing shroud (Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723